                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KAHEEM RICKY ANSLEY,

               Plaintiff,

vs.                                                         No. CV 18-00551 WJ/GBW

STATE OF NEW MEXICO,
WILLIAM J. HULL,
WILLIAM G.W. SHOEBRIDGE, and
ERIK SCRAMLIN,

                       Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A,

and Fed. R. Civ. P. 12(b)(6) on the Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 filed by

Plaintiff, Kaheem Ricky Ansley, on June 13, 2018 (Doc. 1). The Court will dismiss Plaintiff

Ansley’s Complaint based on immunity, failure to state a claim on which relief can be granted,

and as barred by the Heck doctrine.

                             I. Factual and Procedural Background

       Plaintiff Kaheem Ricky Ansley filed his Civil Rights Complaint Pursuant to 42 U.S.C. §

1983 (“Complaint”) on June 13, 2018. (Doc. 1) His Complaint names, as Defendants, State of New

Mexico, Public Defender William J. Hull, Judge William G. W. Shoobridge, and District Attorney

Erik Scramlin. (Doc. 1 at 1, 3). Ansley is proceeding under 42 U.S.C. § 1983, claiming denial of

his rights and violations of the cannons of judicial conduct arising out of his criminal conviction

in State of New Mexico, Fifth Judicial District cause no. D-506-CR-201400231. (Doc. 1 at 2).

Ansley alleges three counts against the Defendants:



                                                1
        “Count I: Conflict of Interest imposed by the State of New Mexico’s Fifth Judicial
        District Court . . .
        Count II: Conflict of Interest Imposed by the State of New Mexico’s Fifth Judicial
        District Attorney’s Office and the Lea County Public Defenders’ Office . . .
        Count III: Denial of Rights; Jurisdiction; Illegal Sentence . . .”

(Doc. 1 at 4-5). Ansley seeks reversal of his conviction, “Full Rights With Prejudice,” and

$9,500,000.00 in damages. (Doc. 1 at 6).

                 II. The Law Regarding Dismissal for Failure to State a Claim

        Plaintiff Ansley is proceeding pro se and in forma pauperis. The Court has the discretion

to dismiss an in forma pauperis complaint sua sponte for failure to state a claim upon which relief

may be granted under either Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. § 1915(e)(2)(B). Under Fed. R.

Civ. P. 12(b)(6) the Court must accept all well-pled factual allegations, but not conclusory,

unsupported allegations, and may not consider matters outside the pleading. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007); Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). The

court may dismiss a complaint under Rule 12(b)(6) for failure to state a claim if “it is ‘patently

obvious’ that the plaintiff could not prevail on the facts alleged.” Hall v. Bellmon, 935 F.2d 1106,

1109 (10th Cir. 1991) (quoting McKinney v. Oklahoma Dep’t of Human Services, 925 F.2d 363,

365 (10th Cir. 1991)). A plaintiff must allege “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. A claim should be dismissed where it is legally

or factually insufficient to state a plausible claim for relief. Id.

        Under § 1915(e)(2)(B) the court may dismiss the complaint at any time if the court

determines the action fails to state a claim for relief or is frivolous or malicious. 28 U.S.C. §

1915(e)(2)(B)(ii). The authority granted by § 1915 permits the court the unusual power to pierce

the veil of the complaint's factual allegations and dismiss those claims whose factual contentions

are clearly baseless. Neitzke v. Williams, 490 U.S. 319, 327 (1989). See also Hall v. Bellmon, 935



                                                    2
F.2d at 1109. The authority to “pierce the veil of the complaint's factual allegations” means that a

court is not bound, as it usually is when making a determination based solely on the pleadings, to

accept without question the truth of the plaintiff's allegations. Denton v. Hernandez, 504 U.S. 25,

32-33 (1992). The court is not required to accept the truth of the plaintiff's allegations but, instead,

may go beyond the pleadings and consider any other materials filed by the parties, as well as court

proceedings subject to judicial notice. Denton, 504 U.S. at 32-33.

       In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants and a pro se plaintiff

must abide by the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.

1994). The court is not obligated to craft legal theories for the plaintiff or to supply factual

allegations to support the plaintiff’s claims. Nor may the court assume the role of advocate for the

pro se litigant. Hall v. Bellmon, 935 F.2d at 1110.

                            III. Analysis of Plaintiff Ansley’s Claims

      A. Plaintiff’s Claims Against Judge Shoobridge and District Attorney Scramlin are
Barred by Judicial and Prosecutorial Immunity:

       Civil rights and state law claims against judicial officers acting as judges are clearly barred

by absolute judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Christensen

v. Ward, 916 F.2d 1462, 1473-76 (10th Cir. 1990); Hunnicutt v. Sewell, 147 N.M. 272, 277-78, 219

P.3d 529, 534-45 (Ct. App. 2009). It is well settled that the doctrine of judicial immunity is

applicable in actions, such as the case at bar, with 42 U.S.C. § 1983 claims as well as state law

claims. Van Sickle v. Holloway, 791 F.2d 1431, 1434–35 (10th Cir.1986); Collins on Behalf of

Collins v. Tabet, 111 N.M. 391, 396, 806 P.2d 40, 45 (1991). Absolute immunity bars all suits for




                                                   3
money damages for acts made in the exercise of judicial discretion. Guttman v. Khalsa, 446 F.3d

1027, 1033 (10th Cir.2006).

       The United States Supreme Court has recognized absolute immunity for officials whose

special functions or constitutional status requires complete protection from suit. Harlow v.

Fitzgerald, 457 U.S. 800, 807 (1982). The purpose of absolute judicial immunity is:

               “to benefit the public, ‘whose interest is that the judges should be at liberty to
       exercise their functions with independence and without fear of consequences.’ The
       Supreme Court has recognized that ‘the loser in one forum will frequently seek another,
       charging the participants in the first with unconstitutional animus.’ Therefore, absolute
       immunity is necessary so that judges can perform their functions without harassment or
       intimidation.”

Van Sickle v. Holloway, 791 F.2d at 1434–35.

       Like judges, prosecutors are entitled to immunity in the performance of their prosecutorial

functions. Miller v. Spiers, 434 F.Supp.2d 1064 (2006); Johnson v. Lally, 118 N.M. 795, 796, 887

P.2d 1262, 1263 (Ct. App. 1994). The common law has long recognized prosecutors must be given

immunity from the chilling effects of civil liability. Burns v. Reed, 500 U.S. 478, 485, 111 S.Ct.

1934, 114 L.Ed.2d 547 (1991); Griffith v. Slinkard, 146 Ind. 117, 44 N.E. 1001, 1002 (1896);

Collins, 111 N.M. at 396, 806 P.2d at 45. Prosecutors are absolutely immune from damages for

their advocacy and activities “intimately associated with the judicial phase of the criminal

process.” Imbler v. Pachtman, 424 U.S. 409, 430 (1976).

       Ansley names Fifth Judicial District Judge William G.W. Shoobridge as a Defendant.

Ansley alleges that Judge Shoobridge violated his rights by denying a motion for reconsideration

and sentencing him for probation violations in Fifth Judicial District cause no. D-506-CR-

201400231. (Doc. 1 at 3). It is unclear what, if any, constitutional violation Ansley is claiming

was committed by Judge Shoobridge. However, treating these allegations as asserting a § 1983

claim against Judge Shoobridge, Ansley seeks to recover against Judge Shoobridge for acts that

                                                4
were unquestionably made in the exercise of judicial discretion. Van Sickle v. Holloway, 791 F.2d

at 1434–35. Any claims against Judge Shoobridge are barred by absolute judicial immunity.

         Similarly, the Complaint identifies District Attorney Erik Scramlin of the Fifth Judicial

District Attorney’s Office as a Defendant. (Doc. 1 at 3-4). The Complaint does not specify any

acts or omissions by Scramlin but, instead, asserts a claimed conflict of interest on the part of the

Fifth Judicial District Attorney’s Office. (Doc. 1 at 4). The allegations against Scramlin and the

Fifth Judicial District Attorney’s Office are for advocacy and activities “intimately associated with

the judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. at 430. Even if the

allegations against the Fifth Judicial District Attorney’s Office were factually sufficient to state §

1983 claims, those claims are barred by prosecutorial immunity.

         B. The Claims Against New Mexico State and William J. Hull Fail to State a § 1983
Claim:

         Section 1983 is the exclusive vehicle for vindication of substantive rights under the U.S.

Constitution. See Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S.

266, 271 (1994) (Section 1983 creates no substantive rights; rather it is the means through which

a plaintiff may seek redress for deprivations of rights established in the Constitution); Bolden v.

City of Topeka, 441 F.3d 1129 (10th Cir. 2006). Section 1983 provides:

         “Every person who, under color of any statute, ordinance, regulation, custom,
         or usage of any State . . .subjects or causes to be subjected, any citizen of the
         United States . . . to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in
         an action at law . . .”

42 U.S.C. § 1983. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must assert acts

by government officials acting under color of law that result in a deprivation of rights secured by

the United States Constitution. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). There

must be a connection between official conduct and violation of a constitutional right. Conduct that

                                                   5
is not connected to a constitutional violation is not actionable under Section 1983. See Trask v.

Franco, 446 F.3d 1036, 1046 (10th Cir. 2006).

       Further, a civil rights action against a public official or entity may not be based solely on a

theory of respondeat superior liability for the actions of co-workers or subordinates. A plaintiff

must plead that each government official, through the official’s own individual actions, has

violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Plaintiff must allege some

personal involvement by an identified official in the alleged constitutional violation to succeed

under § 1983. Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008). In a Section 1983 action,

it is particularly important that a plaintiff’s complaint “make clear exactly who is alleged to have

done what to whom, to provide each individual with fair notice as to the basis of the claim against

him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in the

original). Nor do generalized statements that defendants caused the deprivation of a constitutional

right, without plausible supporting factual allegations, state any claim for relief. Robbins v.

Oklahoma, 519 F.3d at 1249-50.

       Plaintiff Ansley names the State of New Mexico and Public Defender William J. Hull as

Defendants in the Complaint. (Doc. 1 at 1, 2). The Complaint does not make any factual

allegations against the State of New Mexico. However, to the extent the Complaint can be

construed as asserting any claims against the State of New Mexico, the State is not a “person”

within the meaning of 42 U.S.C. § 1983 and there is no remedy against the State under § 1983.

Any claims against State of New Mexico, including any claims against the Fifth Judicial District

Attorney’s Office as a state agency, fail to state any claim for relief and will be dismissed. Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 63-64 (1989).

       With respect to Defendant Hull, Ansley alleges that William J. Hull was his court appointed



                                                  6
public defender. After Hull no longer represented Ansley, Hull became Assistant District Attorney,

and Chief Public Defender Jorge Alvarado submitted a stipulated order on Ansley’s behalf without

Ansley’s knowledge. (Doc. 1 at 2-4). Although unclear, Ansley appears to claim that, by

representing Ansley as a Public Defender and then becoming an Assistant District Attorney after

Ansley was sentenced, Hull created a conflict of interest between the Fifth Judicial District

Attorney’s Office and the Public Defender Office during post-conviction proceedings. (Doc. 1 at

2, 4). To the extent Ansley’s claims against Hull arise out of Hull’s representation of Ansley as a

public defender, Hull cannot be sued under § 1983 because he did not act under color of state law.

See, Polk County. v. Dodson, 454 U.S. 312, 315 (1981). The Complaint fails to state any claim for

relief against Hull.

        C. All of Plaintiff’s Claims are Barred by Heck v. Humphry:

        In Heck v. Humphry, 512 U.S. 477, 487 (1994), the Supreme Court addressed the question

of when a prisoner may bring a § 1983 claim relating to his conviction or sentence. The Court held

that when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether

a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence; if it would, the complaint must be dismissed. Heck, 512 U.S. at 487. Similarly, although

in some circumstances a prospective injunction may be available under § 1983, to the extent a

request for declaratory or injunctive relief would necessarily invalidate the prisoner’s conviction

or sentence, declaratory and injunctive relief are also barred by the Heck doctrine. Wilkinson v.

Dotson, 544 U.S. 74, 80-81 (2005). See also Edwards v. Balisok, 520 U.S. 641 (1997).

        All of the claims alleged in Ansley’s Complaint are attacks on the criminal proceedings

underlying his conviction in D-506-CR-2014-00231. (Doc. 1 at 2-6). Ansley’s Prayer for Relief

specifically asks the Court for “reversal of conviction.” (Doc. 1 at 6). Ansley’s request for relief



                                                 7
clearly necessitates the invalidation of his sentence. Wilkinson v. Dotson, 544 U.S. at 80-81.

Because a favorable ruling on Ansley’s claims would require treating his sentence in D-506-CR-

2014-00231 as invalid, all of his civil rights claims in the Complaint must be dismissed under the

Heck doctrine. See, Beck v. City of Muskogee Police Dept., 195 F.3d 553, 556–57 (10th Cir.1999).

Regardless of whether they are claims for monetary, declaratory, or injunctive relief, and

regardless of whether they are against the Judge, the prosecution, defense counsel, or the State of

New Mexico, all claims against all Defendants are barred by Heck. Wilkinson v. Dotson, 544 U.S.

at 80-81. The Complaint will be dismissed for failure to state a claim upon which relief can be

granted under Rule 12(b)(6) and § 1915(e)(2)(B).

                       IV. The Court Will Not Grant Leave to Amend

       In deciding whether to dismiss the complaint, in whole or in part, the court is to consider

whether to allow plaintiff an opportunity to amend the complaint. Pro se plaintiffs should be given

a reasonable opportunity to remedy defects in their pleadings. Reynoldson v. Shillinger, 907 F.2d

124, 126 (10th Cir. 1990). The opportunity to amend should be granted unless amendment would

be futile. Hall v. Bellmon, 935 F.2d at 1109. An amendment is futile if the amended claims would

also be subject to immediate dismissal under the rule 12(b)(6) or § 1915(e)(2)(B) standards.

Bradley v. Val-Mejias, 379 F.3d at 901.

       The Court will dismiss Ansley’s Complaint without leave to amend because the Court

determines that amendment of the Complaint would be futile. Hall v. Bellmon, 935 F.2d at 1109.

Any amendment to Ansley’s claims would still be barred under the Heck doctrine and would be

subject to immediate dismissal. Therefore, the Court will dismiss without leave to amend. Bradley

v. Val-Mejias, 379 F.3d at 901.

                   V. The Court Will Impose a “Strike” Under the PLRA



                                                8
          When it enacted the in forma pauperis statute, Congress recognized that a citizen should

not be denied an opportunity to commence a civil action in any court of the United States solely

because he is unable to pay or secure the costs. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.

331, 342 (1948). However, Congress also recognized that a litigant whose filing fees and court

costs are assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain

from filing frivolous, malicious, or repetitive lawsuits. Neitzke v. Williams, 490 U.S. at 324.

Noting that prisoner suits represent a disproportionate share of federal filings, Congress enacted a

variety of reforms designed to filter out deficient claims. Jones v. Bock, 549 U.S. 199, 202-204

(2007).

          Those reforms include the three-strike rule of the Prison Litigation Reform Act (“PLRA”),

28 U.S.C. § 1915(g). The three-strike rule of § 1915(g) states:

                 “In no event shall a prisoner bring a civil action or appeal a judgment in
                 a civil action or proceeding under this section if the prisoner has, on 3 or
                 more prior occasions, while incarcerated or detained in any facility,
                 brought an action or appeal in a court of the United States that was
                 dismissed on the grounds that it is frivolous, malicious, or fails to state
                 a claim upon which relief may be granted, unless the prisoner is under
                 imminent danger of serious physical injury.”

Because the Court concludes that Ansley’s Complaint in this case fails to state a claim for relief

under § 1915(e)(2)(B), the Court will impose a strike against him under the PLRA § 1915(g).

Ansley is notified that if he accrues three strikes, he may not proceed in forma pauperis in any

future civil actions before federal courts unless he is under imminent danger of serious physical

injury. 28 U.S.C. § 1915(g).

          IT IS ORDERED:

          (1) the Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 filed by Plaintiff, Kaheem

Ricky Ansley, on June 13, 2018 (Doc. 1) is DISMISSED with prejudice under 28 U.S.C. § 1915(e)



                                                   9
and Fed. R. Civ. P. 12(b)(6);

       (2) Plaintiff Kaheem Ricky Ansley’s Motion (to the Court) to Grant Findings and

Conclusions (Doc. 9), Motion to Request Preliminary Injunction (Doc. 20), and Motion

Requesting Entry of Judgment (Doc. 21) are DENIED as moot in light of the Court’s dismissal of

this proceeding; and

       (3) a STRIKE is imposed against Plaintiff Kaheem Ricky Ansley under the PLRA, 28

U.S.C. § 1915(g).




                                           _________________________________________
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                             10
